 


109 HR 3333 IH: Rewarding Employers that Abide by the Law and Guaranteeing Uniform Enforcement to Stop Terrorism Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3333 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Tancredo introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, Education and the Workforce, Ways and Means, International Relations, Energy and Commerce, and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enhance border enforcement, improve homeland security, remove incentives for illegal immigration, and establish a guest worker program. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Rewarding Employers that Abide by the Law and Guaranteeing Uniform Enforcement to Stop Terrorism Act of 2005 or the REAL GUEST Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Rewarding employers that abide by the law 
Subtitle A—Access; Opportunity  
Sec. 101. H nonimmigrant worker category 
Sec. 102. Internet-based job posting system 
Sec. 103. Requirements for prospective employers of H nonimmigrants 
Sec. 104. Requirements for aliens seeking H nonimmigrant status 
Sec. 105. Database of approved prospective H nonimmigrants 
Sec. 106. Effective date 
Subtitle B—Requiring Lawful Migration  
Sec. 111. Certifications 
Title II—Guaranteeing uniform enforcement to stop terrorism 
Subtitle A—No Access; No Opportunity  
Sec. 201. Sense of Congress that the military, when feasible, should conduct training exercises in supporting functions for the border patrol 
Sec. 202. Use of army and air force to secure the borders 
Sec. 203. Increase in full-time USCBP immigration inspectors 
Sec. 204. Increase in full-time USICE detention and removal officers 
Sec. 205. Functions of detention and removal officers 
Sec. 206. Increase in USICE criminal investigators for benefits fraud 
Sec. 207. Increase in attorneys for the USICE legal program 
Sec. 208. Suspension of visa waiver program 
Sec. 209. Civil and criminal penalties for unlawful presence 
Sec. 210. Listing of immigration violators in the National Crime Information Center Database 
Sec. 211. Civil and criminal penalties for document fraud, benefit fraud, and false claims of citizenship 
Sec. 212. Identification standard for Federal benefits 
Sec. 213. Fingerprinting of applicants for United States passports 
Sec. 214. Visa term compliance bonds 
Sec. 215. Release of aliens in removal proceedings 
Sec. 216. Detention of aliens delivered by bondsmen 
Sec. 217. Independent verification of birth records provided in support of applications for social security account numbers 
Sec. 218. Birth certificates 
Sec. 219. Maximum period of validity for State licenses and identification documents 
Sec. 220. Establishment of immigration and customs field office in Tulsa, Oklahoma 
Subtitle B—Reversing Unlawful Migration  
Sec. 221. Mandatory employment authorization verification 
Sec. 222. Employer sanctions 
Sec. 223. Limited duration social security account numbers for nonimmigrants 
Sec. 224. Mandatory notification of social security account number mismatches and multiple uses 
Sec. 225. No social security credit for work performed while unlawfully present 
Sec. 226. Reducing individual taxpayer identification number abuse 
Sec. 227. Limited eligibility for tax credits and refunds 
Sec. 228. Penalty for failure to file correct information returns 
Sec. 229. Adjustment of status 
Sec. 230. Revocation of temporary status 
Sec. 231. Repeal of amnesty provision 
Sec. 232. Penalties for violations of Federal immigration laws by States and localities 
Sec. 233. Clarification of inherent authority of State and local law enforcement 
Sec. 234. USICE response to requests for assistance from State and local law enforcement 
Sec. 235. Basic immigration enforcement training for State, local, and tribal law enforcement officers 
Title III—Revision of Federal Reimbursement of Emergency Health Care Services Furnished to Illegal Aliens 
Sec. 301. Revision of Federal reimbursement of emergency health care services furnished to illegal aliens  
IRewarding employers that abide by the law 
AAccess; Opportunity  
101.H nonimmigrant worker category 
(a)In generalSection 101(a)(15)(H) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) is amended to read as follows: 
 
(H)an alien having a residence in a foreign country which the alien has no intention of abandoning who is coming temporarily to the United States to perform work for which qualified and lawfully present workers are not available and could not be trained in a period of less than one year, and with respect to whom the Secretary of Labor determines and certifies to the Secretary of Homeland Security that the intending employer has filed with the Secretary an application under section 212(n)(1);. 
(b)Admission of nonimmigrantsSection 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)) is amended to read as follows: 
 
(g)Admission of H nonimmigrants 
(1)In the case of a nonimmigrant described in section 101(a)(15)(H)— 
(A)the period of authorized admission may not exceed 365 days during any 2-year period and may be renewed only upon expiration of each 2-year period; 
(B)adjustment of status and change of status to any other immigrant or nonimmigrant classification or status are prohibited; and 
(C)spouses and children may not accompany or follow to join the principal aliens. . 
(c)Effective dateThe amendments made by this section shall take effect 180 days after the date on which the last of the certifications required under section 111 is made. 
102.Internet-based job posting system 
(a)In generalThe Secretary of Labor shall take any steps necessary to ensure that all State employment agencies and all employers in the United States are able to acquire secure, password-protected access to the Internet-based job database provided jointly by the Department of Labor and State employment security agencies and known as America’s Job Bank in order to permit the posting of job openings throughout the United States.  
(b)Use of dataThe Secretary of Labor may use posted job announcements and resumes submitted through the job posting system to determine whether employers who petition for nonimmigrants described in section 101(a)(15)(H) of the Immigration and Nationality Act (as amended by section 101 of this Act) are complying with the law. 
(c)Reports; cessation of labor certifications 
(1)ReportsThe Secretary of Labor shall publish quarterly reports, utilizing the data included in the job posting system, indicating unemployment and real wage trends by occupational category and geographic region. The Secretary shall make such reports available to the public on a timely basis. 
(2)CessationIf compensation, including real wages, benefits, and working conditions, in a particular occupational category in a geographic region has been stagnant or in decline for the 6-month period immediately preceding the filing of a petition for an H nonimmigrant worker, the Secretary shall not approve the petition until— 
(A)compensation in that occupational category and geographic region has increased each month for at least 6 months by an amount to be determined by the Secretary; and 
(B)the Secretary has reassessed the prevailing wage for that occupational category and geographic region to ensure that it reflects the rising real wage levels. 
103.Requirements for prospective employers of H nonimmigrants 
(a)In generalAn employer seeking to hire a nonimmigrant described in section 101(a)(15)(H) of the Immigration and Nationality Act (as amended by section 101 of this Act) shall post an announcement of the job for which the nonimmigrant is sought on America’s Job Bank. 
(b)FeeEmployers shall be required to pay a user fee of $10 per worker sought through America’s Job Bank. Such fees shall be placed by the Secretary of Labor in a fund to be used to maintain and improve America’s Job Bank. Any amounts from such fund not used for system maintenance shall be used to investigate abuses of the H nonimmigrant program. 
(c)Announcement contentsEach job announcement posted pursuant to this section shall list, at a minimum, the following: 
(1)The name, contact information, and description of the employer. 
(2)A description of the job and the minimum skills necessary to perform it. 
(3)A description of any additional knowledge, skills, or abilities that are preferred by the employer. 
(4)The wage rate or salary being offered for the job, which shall be at least equal to the median national wage rate for the occupation, as determined by the Occupational Employment Statistics survey of the Bureau of Labor Statistics, or the prevailing wage, whichever is greater. 
(5)The benefits package being offered for the job. 
(d)Minimum posting periodEach announcement shall be posted for a minimum period of 14 days, including the 7 days that end one week before the job begins, before an employer may seek authorization to hire an H nonimmigrant. 
(e)Required escrow of return transportation costsAn employer of an H nonimmigrant shall place into an escrow account at the time of hiring sufficient funds to transport the nonimmigrant back to the home country when the job ends or when the period of authorized admission expires. 
(f)Amendments to Immigration and Nationality ActSection 212(n) of the Immigration and Nationality Act (8 U.S.C. 1182(n)) is amended— 
(1)by striking H–1B nonimmigrants each place it appears and inserting H nonimmigrants; 
(2)in paragraph (1)— 
(A)by amending clause (i) of subparagraph (A) to read as follows: 
 
(i)is offering and will offer during the period of authorized employment to aliens admitted or provided status as H nonimmigrants real wages equal to the median national wage rate for the occupation, as determined by the Occupational Employment Statistics survey of the Bureau of Labor Statistics, or the prevailing wage, whichever is greater.; 
(B)by striking subparagraph (E) and inserting the following: 
 
(E)The employer has not laid off or dismissed (except for cause) any United States worker performing the announced job or an equivalent job in the 6 months immediately preceding the date of application and that the employer will not lay off or dismiss (except for cause) any such worker while employing the H nonimmigrant worker. If the employer, due to unforeseen financial or economic circumstances, must lay off a United States worker, the employer shall terminate any H nonimmigrants performing equivalent jobs prior to laying off any United States workers.; 
(C)in subparagraph (F)— 
(i)by striking In the case of and all that follows through , the and inserting The; and 
(ii)by striking regardless of whether and all that follows through employer); and  
(D)by amending subparagraph (G) to read as follows: 
 
(G)The employer, prior to filing the application— 
(i)has complied with the job-posting requirements described in subsections (b), (c), and (d) to recruit United States workers for the job for which the nonimmigrant is or nonimmigrants are sought; and 
(ii)has offered the job to any United States worker who applies and is equally or better qualified for such job.;   
(3)in paragraph (2)(C)— 
(A)in subclause (i)(I), by striking $1,000 and inserting $2,000; 
(B)in subclause (ii)(I), by striking $5,000 and inserting $10,000; 
(C)in subclause (iii)(I), by striking $35,000 and inserting $70,000; and 
(D)in subclause (vi)(III), by striking $1,000 and inserting $2,000; 
(4)in clause (i) of paragraph (5)(E), by striking $1,000 per violation or $5,000 and inserting $2,000 per violation or $10,000; 
(5)in paragraph (2)(E), by striking a nonexempt and inserting an; and 
(6)by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.  
(g)Effective dateThis section (and the amendments made by this section) shall take effect 180 days after the date on which the last of the certifications required under section 111 is made. 
104.Requirements for aliens seeking H nonimmigrant status 
(a)In generalSection 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)), as amended by section 101(b), is further amended by adding at the end the following: 
 
(2)Aliens seeking status under section 101(a)(15)(H) shall— 
(A)be physically present in the country of the alien’s residence and apply at a United States embassy, consular office, or other designated State Department post; 
(B)pay a visa processing fee in an amount determined under section 281; 
(C)file an application that includes educational attainment, job skills, and prior employment history, along with supporting documentation and references; 
(D)sign a legally enforceable affidavit attesting that they— 
(i)understand that they will not be permitted to change or adjust to any other immigrant or nonimmigrant classification or status while present in the United States; 
(ii)acknowledge that a child born to them during their stay in the United States will not be granted U.S. citizenship unless the other parent is a U.S. citizen or lawful permanent resident; 
(iii)waive eligibility for any Federal, State, or local non-emergency public assistance for which they might otherwise be eligible during their tenure as an H nonimmigrant; and 
(iv)understand the penalties for failing to abide by the terms of their admission as an H nonimmigrant; 
(E)apply to be added to the database of prescreened, available workers described in paragraph (7), rather than applying for a particular, available job; 
(F)remain in the foreign country of residence until such time as an employer receives authorization to hire an H nonimmigrant and chooses that alien from the database to fill the particular job opening; and 
(G)submit to fingerprinting and photographing so that the data may be added to the Chimera system, required by the Enhanced Border Security and Visa Entry Reform Act of 2002 (Public Law 107–173), and undergo criminal background and health checks to ensure admissibility under section 212(a). 
(3)The Secretary of State shall take reasonable steps to verify that the education and work history provided by aliens seeking H nonimmigrant status are accurate prior to adding such aliens to the database described in paragraph (7). 
(4)Notwithstanding any prior criminal or terrorist background checks performed, nonimmigrants described in section 101(a)(15)(H) who are selected by employers from the database shall be checked against criminal and terrorist databases no more than one week prior to admission to the United States. Aliens who apply for renewal of nonimmigrant status under section 101(a)(15)(H) shall undergo new criminal background and health checks before renewal may be granted. 
(5) 
(A)Any alien who has been listed in the database described in paragraph (7) for a continuous period of 24 months without being selected by an employer shall be removed from the database unless such alien submits an updated application to be listed. The Secretary of State shall extend such alien’s listing for another 24 months, without additional cost to the alien, if the updated application is timely, complete, and accurate. 
(B)Any alien in the database who is selected by an employer shall be removed from the database upon admission to the United States to perform the work. Such alien may submit an updated application to be relisted at the end of his or her authorized stay in the United States if the application is timely, complete, and accurate, and if the alien satisfied all the terms of the H nonimmigrant visa. 
(6)An alien who violates a term or condition of the alien’s admission as an H nonimmigrant, including failure to leave the United States upon the expiration of the period of authorized admission, shall be barred from receiving any immigrant or nonimmigrant visa for a period of 10 years.. 
(b)Special rule on citizenship at birth for children of H nonimmigrantsNotwithstanding Title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), or any other law, a child born in the United States to a parent who is a nonimmigrant described in section 101(a)(15)(H) of the Immigration and Nationality Act (as amended by section 101 of this Act) shall not be a national or citizen of the United States at birth unless the other parent is a citizen or lawful permanent resident of the United States. 
105.Database of approved prospective H nonimmigrantsSection 214(g) of the Immigration and Nationality Act (8 U.S.C. 1184(g)), as amended by sections 101(b) and 104(a), is further amended by adding at the end the following: 
 
(7) 
(A)The Secretary of Labor shall establish and maintain a database of all aliens approved for status under section 101(a)(15)(H). Such database shall include all information regarding each alien’s job skills, education, and employment history. 
(B)Once the Secretary approves an employer’s petition under section 212(n)(1), the Secretary shall make available to the employer a list of the prescreened, available aliens who may be able to fill the open job position, as described in the announcement posted by the employer on America’s Job Bank. 
(i)The Secretary shall not provide the employer with access to contact information, other than the alien’s name, about any alien listed in the database. 
(ii)The Secretary shall ensure that no employer is able to access any information in the database until after such employer’s labor condition application is approved. 
(C)Once an employer selects one or more workers in the database, the Secretary shall provide the employer with contact information for the worker so the employer can make an offer of employment. If the alien accepts the offer, the Secretary shall issue the alien an H nonimmigrant visa within 3 days of such acceptance.. 
106.Effective dateExcept as otherwise provided, the provisions in this subtitle (and the amendments made by this subtitle) shall take effect on the date on which the last of the certifications required by section 111 is made. 
BRequiring Lawful Migration  
111.Certifications 
(a)Secretary of Homeland SecurityPrior to the implementation of the program described in subtitle A, the Secretary of Homeland Security, in consultation with the Attorney General and the Secretary of State, shall certify to the Congress the following: 
(1)The automated entry-exit control system required under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note), as amended, is fully implemented and functional, all ports of entry have functional biometric machine readers, and the entry into and departure from the United States of all noncitizens is recorded. 
(2)All noncitizens already in the United States legally and all aliens authorized to enter the United States have been issued biometric, machine-readable travel and entry documents, as required by section 303 of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1732). 
(3)Neither immigrant nor nonimmigrant visas are being issued to nationals of foreign states that refuse to permit the return of their nationals who are ordered removed from the United States. 
(4)The EASI Check system described in section 221 of this Act is fully implemented and functional and DHS has an enforcement plan in place that targets U.S. employers based on information from DHS, SSA, and IRS regarding the EASI–Check system, mismatched SSNs, and incorrectly filed information returns. 
(5)All of the additional Border Patrol agents authorized under the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) have been hired, trained, and deployed and, if necessary, a sufficient number of United States military personnel has been deployed to support the Border Patrol so illegal entry has been reduced to the point that it is estimated at a lower level than annual removals. 
(6)The Chimera system required under section 202(a)(2) of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C, 1722(a)(2)) is fully implemented and functional and includes digital fingerprints and photographs of all aliens granted admission to the United States and all aliens ordered removed or granted voluntary departure from the United States. 
(7)All DHS databases containing information on noncitizens and the National Crime Information Center database are interoperable. 
(8)The absconder rate for aliens ordered removed from the United States is less than five percent for the previous 12-month period. 
(9)Section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) and sections 209, 232, and 233 of this Act have been fully implemented and United States Immigration and Customs Enforcement employees respond to every request for assistance from State and local law enforcement authorities, either by taking custody of illegal aliens located by those authorities or by reimbursing those authorities for the costs of detaining and transporting such aliens. 
(10)At least 80 percent of visa overstays are located and removed within one year of overstaying. 
(b)Impact studyPrior to the implementation of the program described in subtitle A: 
(1)StudyThe Director of the Bureau of the Census, jointly with the Secretaries of Agriculture, Education, Energy, Health and Human Services, Homeland Security, Housing and Urban Development, Interior, Justice, Labor, Transportation, and Treasury and the Administrator of the Environmental Protection Agency shall undertake a study examining the impacts on U.S. infrastructure and quality of life of— 
(A)current annual levels of immigrant and nonimmigrant admissions; 
(B)illegal immigration; and 
(C)implementation of the program established in subtitle A. 
(2)ReportThe Director of the Bureau of the Census shall submit to Congress a report on the findings of the study required in paragraph (1) of this subsection, including the following information: 
(A)An estimate of the total legal and illegal alien populations of the United States, as they relate to the total population. 
(B)The projected impact of legal and illegal immigration on the size of the population of the United States over the next 50 years; the regions of the country that are likely to experience the largest increases; and the small towns and rural counties that are likely to lose their character as a result of such growth. 
(C)The impact of the current and projected foreign-born populations on the natural environment, including the consumption of nonrenewable resources, waste production, and disposal, the emission of pollutants, and the loss of habitat and productive farmland; an estimate of the public expenditures required to maintain current standards in each of these areas; and the degree to which current standards will deteriorate if such expenditures are not forthcoming. 
(D)The impact of the current and projected foreign-born populations on employment and wage rates, particularly in industries in which the foreign born are concentrated; and an estimate of the associated public costs. 
(E)The impact of the current and projected foreign-born populations on the need for additions and improvements to the transportation infrastructure of the United States; an estimate of the public expenditures required to meet this need; and the impact on Americans’ mobility if such expenditures are not forthcoming. 
(F)The impact of the current and projected foreign-born populations on enrollment, class size, teacher-student ratios, and the quality of education in public schools; an estimate of the public expenditures required to maintain current median standards; and the degree to which those standards will deteriorate if such expenditures are not forthcoming. 
(G)The impact of the current and projected foreign-born populations on homeownership rates, housing prices, and the demand for low-income and subsidized housing; the public expenditures required to maintain current median standards in these areas; and the degree to which those standards will deteriorate if such expenditures are not forthcoming. 
(H)The impact of the current and projected foreign-born populations on access to quality health care and on the cost of health care and health insurance; an estimate of the public expenditures required to maintain current median standards; and the degree to which those standards will deteriorate if such expenditures are not forthcoming. 
(I)The impact of the current and projected foreign-born populations on the criminal justice system in the United States; and an estimate of the associated public costs. 
IIGuaranteeing uniform enforcement to stop terrorism 
ANo Access; No Opportunity  
201.Sense of Congress that the military, when feasible, should conduct training exercises in supporting functions for the border patrolIt is the sense of Congress that the President should deploy United States military troops, when feasible, to conduct training exercises in supporting functions for the border patrol. 
202.Use of army and air force to secure the bordersSection 1385 of title 18, United States Code, is amended by inserting after execute the laws the following: other than at or near a border of the United States in order to prevent aliens, terrorists, and drug smugglers from entering the United States. 
203.Increase in full-time USCBP immigration inspectorsSubject to the availability of appropriations, the Secretary of Homeland Security shall increase by 2,000 above the number funded in fiscal year 2006 the number of full-time United States Customs and Border Protection immigration inspectors by the end of fiscal year 2008. There are authorized to be appropriated such sums as may be necessary for such additional resources for support personnel and equipment for inspections as may be necessary to implement such an increase in inspectors. 
204.Increase in full-time USICE detention and removal officersSubject to the availability of appropriations, the Secretary of Homeland Security shall increase by 2,000 above the number funded in fiscal year 2006 the number of full-time United States Immigration and Customs Enforcement detention and removal officers by the end of the fiscal year 2008. There are authorized to be appropriated such sums as may be necessary for additional resources for support personnel and equipment for detention and removals to implement such increase in personnel. 
205.Functions of detention and removal officersNotwithstanding any other provision of law, detention and removal officers of the Department of Homeland Security at the GS–9 and GS–11 levels are authorized to perform interior patrol functions, including locating, detaining, and transporting aliens who have overstayed their visas, alien absconders, and aliens apprehended by State or local authorities. 
206.Increase in USICE criminal investigators for benefits fraudSubject to the availability of appropriations, the Secretary of Homeland Security shall increase by 500 above the number funded in fiscal year 2006 the number of 1811-series criminal investigators to be assigned to the benefits fraud unit in the United States Immigration and Customs Enforcement to do benefits and false claims investigation by the end of fiscal year 2008. There are authorized to be appropriated such sums as may be necessary for related training and support.  
207.Increase in attorneys for the USICE legal programSubject to the availability of appropriations, the Secretary of Homeland Security shall increase by 300 above the number funded in fiscal year 2006 the number of attorneys for the United States Immigration and Customs Enforcement Legal Program by the end of the fiscal year 2008. There are authorized to be appropriated such sums as may be necessary for related training and support. 
208.Suspension of visa waiver program 
(a)Notwithstanding any other provision of law, the visa waiver program established under section 217 of the Immigration and Nationality Act is suspended until the Secretary of Homeland Security determines and certifies to the Congress that— 
(1)the automated entry-exit control system authorized under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note), as amended, is fully implemented and functional; 
(2)all United States ports of entry have functional biometric machine readers; and 
(3)all nonimmigrants, including Border Crossing Card holders, are processed through the automated entry-exit system. 
(b)Subparagraph (B) of section 217(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(a)(3)) is repealed. 
209.Civil and criminal penalties for unlawful presence 
(a)Aliens unlawfully presentTitle II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by inserting after section 275 the following: 
 
275A.Criminal penalties and forfeiture for unlawful presence in the United States 
(a) In addition to any other violation, an alien present in the United States in violation of this Act shall be guilty of a felony and shall be fined under title 18, United States Code, imprisoned not less than 1 year, or both. The assets of any alien present in the United States in violation of this Act shall be subject to forfeiture under title 18, United States Code. 
(b)It shall be an affirmative defense to a violation of subsection (a) that the alien overstayed the time allotted under the visa due to an exceptional and extremely unusual hardship or physical illness that prevented the alien from leaving the United States by the required date.. 
(b)Increase in criminal penalties for illegal entrySection 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)) is amended by striking not more than 6 months, and inserting not less than 1 year,. 
210.Listing of immigration violators in the National Crime Information Center Database 
(a)Provision of information to the NCICNot later than 180 days after the date of enactment of this Act, the Under Secretary for Border and Transportation Security of the Department of Homeland Security shall provide the National Crime Information Center of the Department of Justice with such information as the Director may have on any and all aliens against whom a final order of removal has been issued, any and all aliens who have signed a voluntary departure agreement, and any and all aliens who have overstayed their visa. Such information shall be provided to the National Crime Information Center regardless of whether or not the alien received notice of a final order of removal and even if the alien has already been removed. 
(b)Inclusion of information in the NCIC databaseSection 534(a) of title 28, United States Code, is amended— 
(1)in paragraph (3), by striking and at the end; 
(2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following: 
 
(4)acquire, collect, classify, and preserve records of violations of the immigration laws of the United States, regardless of whether or not the alien has received notice of the violation and even if the alien has already been removed; and. 
(c)State and local law enforcement provision of information about apprehended illegal aliens 
(1)Provision of information 
(A)In generalIn order to receive funds under the State Criminal Alien Assistance Program described in section 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)), States and localities shall provide to the Department of Homeland Security the information listed in subsection (b) on each alien apprehended in the jurisdiction of the State or locality who is believed to be in violation of an immigration law of the United States. 
(B)Time limitationNot later than 10 days after an alien described in paragraph (1) is apprehended, information required to be provided under paragraph (1) must be provided in such form and in such manner as the Secretary of Homeland Security may, by regulation or guideline, require. 
(2)Information requiredThe information listed in this subsection is as follows: 
(A)The alien’s name. 
(B)The alien’s address or place of residence. 
(C)A physical description of the alien. 
(D)The date, time, and location of the encounter with the alien and reason for stopping, detaining, apprehending, or arresting the alien. 
(E)If applicable, the alien’s driver’s license number and the State of issuance of such license. 
(F)If applicable, the type of any other identification document issued to the alien, any designation number contained on the identification document, and the issuing entity for the identification document. 
(G)If applicable, the license plate number, make, and model of any automobile registered to, or driven by, the alien. 
(H)A photo of the alien, if available or readily obtainable. 
(I)The alien’s fingerprints, if available or readily obtainable. 
(3)ReimbursementThe Department of Homeland Security shall reimburse States and localities for all reasonable costs, as determined by the Secretary of Homeland Security, incurred by that State or locality as a result of providing information required by this section. 
(4)Authorization of appropriationsThere is authorized to be appropriated such sums as necessary to carry out this Act. 
(d)Forgery of Federal documents 
(1)In generalChapter 25 of title 18, United States Code, is amended by adding at the end the following: 
 
515.Federal records, documents, and writings, generallyAny person who— 
(1)falsely makes, alters, forges, or counterfeits any Federal record, Federal document, Federal writing, or record, document or writing characterizing, or purporting to characterize, official Federal activity, service, contract, obligation, duty, property, or chose; 
(2)utters or publishes as true, or possesses with intent to utter or publish as true, any record, document, or writing described in paragraph (1), knowing, or negligently failing to know, that such record, document or writing has not been verified, has been inconclusively verified, is unable to be verified, or is false, altered, forged, or counterfeited; 
(3)transmits to, or presents at any office, or to any officer, of the United States, any records, document, or writing described in paragraph (1), knowing, or negligently failing to know, that such record, document or writing has not been verified, has been inconclusively verified, in unable to be verified, or is false, altered, forged, or counterfeited; 
(4)attempts, or conspires to commit, any of the acts described in paragraphs (1) through (3); or 
(5)while outside of the United States, engages in any of the acts described in paragraphs (1) through (3),shall be fined under this title, imprisoned not more than 10 years, or both.. 
(2)Clerical amendmentThe table of contents for chapter 25, of title 18, United States Code, is amended by inserting after the item relating to section 415 the following: 
 
 
515. Federal records, documents, and writing, generally. 
211.Civil and criminal penalties for document fraud, benefit fraud, and false claims of citizenship 
(a)Penalties for document fraudSection 274C(d)(3) of the Immigration and Nationality Act (8 U.S.C. 1324c(d)(3)) is amended— 
(1)in subparagraph (A), by striking $250 and not more than $2,000 and inserting $500 and not more than $4,000; and 
(2)in subparagraph (B), by striking $2,000 and not more than $5,000 and inserting $4,000 and not more than $10,000. 
(b)Fraud and false statementsChapter 47 of title 18, United States Code, is amended 
(1)in section 1015, by striking five years and inserting 10 years; and 
(2)in section 1028(b)— 
(A)in paragraph (1), by striking 15 years and inserting 20 years; 
(B)in paragraph (2), by striking three years and inserting six years; 
(C)in paragraph (3), by striking 20 years and inserting 25 years; and 
(D)in paragraph (6), by striking one year and inserting two years. 
212.Identification standard for Federal benefits 
(a)Federal agenciesNo department, agency, commission, other entity, or employee of the Federal Government may accept, recognize, or rely on (or authorize the acceptance or recognition of or reliance on) for the purpose of establishing identity any document except those described in subsection (c). 
(b)State and local agenciesNo department, agency, commission, other entity, or employee of a State or local government charged with providing or approving applications for public benefits or services funded in whole or in part with Federal funds may accept, recognize, or rely on (or authorize the acceptance or recognition of or reliance on) for the purpose of establishing identity any document except those described in subsection (c). 
(c)Documents describedDocuments described in this subsection are limited to— 
(1) 
(A)Valid, unexpired United States passports, immigration documents, and other identity documents issued by a Federal authority. 
(B)Individual taxpayer identification numbers issued by the Internal Revenue Service shall not be considered identity documents for purposes of subparagraph (A). 
(2)Valid, unexpired identity documents issued by a State or local authority if— 
(A)the State or local authority statutorily bars issuance of such identity documents to aliens unlawfully present in the United States; and 
(B)the State or local authority requires independent verification of records provided by the applicant in support of the application for such identity documents. 
(3)Valid, unexpired foreign passports, if such passports include or are accompanied by proof of lawful presence in the United States. 
213.Fingerprinting of applicants for United States passportsSection 1 of title IX of the Act of June 15, 1917 (22 U.S.C. 213) is amended— 
(1)by inserting (a) before Before a passport; 
(2)by adding at the end the following: 
 
(b)No new or replacement United States passport may be issued to any applicant on or after January 1, 2008, unless— 
(1)the applicant has been fingerprinted electronically; and 
(2)the applicant’s fingerprints have been checked against the National Crime Information Center database of the Federal Bureau of Investigation.. 
214.Visa term compliance bonds 
(a)DefinitionsFor purposes of this section: 
(1)Visa term compliance bondThe term visa term compliance bond means a written suretyship undertaking entered into by an alien individual seeking admission to the United States on a nonimmigrant visa whose performance is guaranteed by a bail agent. 
(2)Suretyship undertakingThe term suretyship undertaking means a written agreement, executed by a bail agent, which binds all parties to its certain terms and conditions and which provides obligations for the visa applicant while under the bond and penalties for forfeiture to ensure the obligations of the principal under the agreement. 
(3)Bail agentThe term bail agent means any individual properly licensed, approved, and appointed by power of attorney to execute or countersign bail bonds in connection with judicial proceedings and who receives a premium. 
(4)SuretyThe term surety means an entity, as defined by, and that is in compliance with, sections 9304 through 9308 of title 31, United States Code, that agrees— 
(A)to guarantee the performance, where appropriate, of the principal under a visa term compliance bond; 
(B)to perform as required in the event of a forfeiture; and 
(C)to pay over the principal (penal) sum of the bond for failure to perform. 
(5)SecretaryThe term Secretary means the Secretary of Homeland Security.  
(b)Issuance of bondA consular officer may require an applicant for a nonimmigrant visa, as a condition for granting such application, to obtain a visa term compliance bond. 
(c)Validity, expiration, renewal, and cancellation of bonds 
(1)ValidityA visa term compliance bond undertaking is valid if it— 
(A)states the full, correct, and proper name of the alien principal; 
(B)states the amount of the bond; 
(C)is guaranteed by a surety and countersigned by an attorney-in-fact who is properly appointed; 
(D)is an original signed document; 
(E)is filed with the Secretary of Homeland Security along with the original application for a visa; and 
(F)is not executed by electronic means. 
(2)ExpirationA visa term compliance bond undertaking shall expire at the earliest of— 
(A)1 year after the date of issue; 
(B)at the expiration, cancellation, or surrender of the visa; or 
(C)immediately upon nonpayment of the premium. 
(3)RenewalA visa term compliance may be renewed annually with payment of proper premium at the option of the bail agent or surety, but only if there has been no breech of conditions, default, claim, or forfeiture of the bond.  
(4)CancellationA visa term compliance bond shall be canceled and the surety and bail agent exonerated— 
(A)for nonrenewal; 
(B)if the surety or bail agent provides reasonable evidence that there was misrepresentation or fraud in the application for the bond; 
(C)upon termination of the visa; 
(D)upon death, incarceration of the principal, or the inability of the surety to produce the principal for medical reasons; 
(E)if the principal is detained in any city, State, country, or political subdivision thereof; 
(F)if the principal departs from the United States for any reason without permission of the Secretary of Homeland Security and the surety or bail agent; or 
(G)if the principal is surrendered by the surety. 
(5)Effect of expiration or cancellationWhen a visa term compliance bond expires without being immediately renewed, or is canceled, the nonimmigrant status of the alien shall be revoked immediately. 
(6)Surrender of principal; forfeiture of bond premium 
(A)SurrenderAt any time before a breach of any of the conditions of a visa term compliance bond, the surety or bail agent may surrender the principal, or the principal may surrender, to any United States Immigration and Customs Enforcement or Customs and Border Protection office or facility. 
(B)Forfeiture of bond premiumA principal may be surrendered without the return of any bond premium if the visa holder— 
(i)changes address without notifying the surety or bail agent and the Secretary of Homeland Security in writing at least 60 days prior to such change; 
(ii)changes schools, jobs, or occupations without written permission of the surety, bail agent, and the Secretary; 
(iii)conceals himself or herself; 
(iv)fails to report to the Secretary as required at least annually; or 
(v)violates the contract with the bail agent or surety, commits any act that may lead to a breech of the bond, or otherwise violates any other obligation or condition of the visa established by the Secretary. 
(7)Certified copy of undertaking or warrant to accompany surrender 
(A)In generalA person desiring to make a surrender of the visa holder— 
(i)shall have the right to petition any Federal court for an arrest warrant for the arrest of the visa holder; 
(ii)shall forthwith be provided a certified copy of the arrest warrant and the undertaking; and 
(iii)shall have the right to pursue, apprehend, detain, and deliver the visa holder, together with the certified copy of the arrest warrant and the undertaking, to any official or facility of the United States Immigration and Customs Enforcement or of Customs and Border Protection or any detention facility authorized to hold Federal detainees. 
(B)Effects of deliveryUpon delivery of a person under subparagraph (A)(iii)— 
(i)the official to whom the delivery is made shall detain the visa holder in custody and issue a written certificate of surrender; and 
(ii)the court issuing the warrant described in subparagraph (A)(i) and the Secretary of Homeland Security shall immediately exonerate the surety and bail agent from any further liability on the bond. 
(8)Form of bondA visa term compliance bond shall in all cases state the following and be secured by a surety: 
(A)Breach of bond; procedure; forfeiture; notice 
(i)If a visa holder violates any conditions of the visa or the visa bond the Secretary shall— 
(I)order the visa canceled; 
(II)immediately obtain a warrant for the visa holder’s arrest; 
(III)order the bail agent and surety to take the visa holder into custody and surrender the visa holder to the Secretary; and 
(IV)mail notice to the bail agent and surety via certified mail return receipt at each of the addresses in the bond. 
(ii)A bail agent or surety shall have full and complete access to any and all information, electronic or otherwise, in the care, custody, and control of the United States Government or any State or local government or any subsidiary or police agency thereof regarding the visa holder needed to comply with section 213 of the REAL GUEST Act of 2005 that the court issuing the warrant believes is crucial in locating the visa holder. 
(iii)If the visa holder is later arrested, detained, or otherwise located outside the United States and the outlying possessions of the United States (as defined in section 101(a) of the Immigration and Nationality Act), the Secretary shall— 
(I)order that the bail agent and surety are completely exonerated, and the bond canceled and terminated; and 
(II)if the Secretary has issued an order under clause (i), the surety may request, by written, properly filed motion, reinstatement of the bond. Subclause (II) may not be construed to prevent the Secretary from revoking or resetting a higher bond. 
(iv)The bail agent or surety must— 
(I)produce the visa bond holder; or 
(II) 
(aa)prove within 180 days that producing the bond holder was prevented— 
(AA)by the bond holder’s illness or death; 
(BB)because the bond holder is detained in custody in any city, State, country, or political subdivision thereof; 
(CC)because the bond holder has left the United States or its outlying possessions (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)); or 
(DD)because required notice was not given to the bail agent or surety; and 
(bb)prove within 180 days that the inability to produce the bond holder was not with the consent or connivance of the bail agent or sureties. 
(v)If the bail agent or surety does not comply with the terms of this bond within 60 days after the mailing of the notice required under clause (i)(IV), a portion of the face value of the bond shall be assessed as a penalty against the surety. 
(vi)If compliance occurs more than 60 days but no more than 90 days after the mailing of such notice, the amount assessed shall be one-third of the face value of the bond. 
(vii)If compliance occurs more than 90 days, but no more than 180 days, after the mailing of such notice, the amount assessed shall be two-thirds of the face value of the bond. 
(viii)If compliance does not occur within 180 days after the mailing of such notice, the amount assessed shall be 100 percent of the face value of the bond. 
(ix)All penalty fees shall be paid by the surety within 45 days after the end of such 180-day period. 
(B)WaiverThe Secretary may waive the penalty fees or extend the period for payment or both under subparagraph (A), if— 
(i)a written request is filed with the Secretary; and 
(ii)the bail agent or surety provides evidence satisfactory to the Secretary that diligent efforts were made to effect compliance of the visa holder. 
(C)Compliance; exoneration; limitation of liability 
(i)ComplianceThe bail agent or surety shall have the absolute right to locate, apprehend, arrest, detain, and surrender any visa holder, wherever the visa holder may be found, who violates any of the terms and conditions of the visa or bond. 
(ii)ExonerationUpon satisfying any of the requirements of the bond, the surety shall be completely exonerated. 
(iii)Limitation of liabilityThe total liability on any undertaking shall not exceed the face amount of the bond. 
215.Release of aliens in removal proceedingsSection 236(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1226(a)(2)) is amended to read as follows: 
 
(2)subject to section 241(a)(8), may release the alien on bond of at least $10,000, with security approved by, and containing conditions prescribed by, the Secretary of Homeland Security, but the Secretary shall not release the alien on or to the alien’s own recognizance unless an order of an immigration judge expressly finds that the alien is not a flight risk and is not a threat to the United States; and. 
216.Detention of aliens delivered by bondsmen 
(a)In generalSection 241(a) of the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended by adding at the end the following: 
 
(8)Effect of production of alien by bondsmanNotwithstanding any other provision of law, the Secretary of Homeland Security shall take into custody any alien subject to a final order of removal, and cancel any bond previously posted for the alien, if the alien is produced within the prescribed time limit by the obligor on the bond. The obligor on the bond shall be deemed to have substantially performed all conditions imposed by the terms of the bond, and shall be released from liability on the bond, if the alien is produced within such time limit.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to all immigration bonds posted before, on, or after such date. 
217.Independent verification of birth records provided in support of applications for social security account numbers 
(a)Applications for social security account numbersSection 205(c)(2)(B)(ii) of the Social Security Act (42 U.S.C. 405(c)(2)(B)(ii)) is amended 
(1)by inserting (I) after (ii); and 
(2)by adding at the end the following new subclause: 
 
(II)With respect to an application for a social security account number for an individual, other than for purposes of enumeration at birth, the Commissioner of Social Security shall require independent verification of any birth record provided by the applicant in support of the application.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to applications filed more than 180 days after the date of the enactment of this Act. 
218.Birth certificates 
(a)Applicability of minimum standards to local governmentsThe minimum standards in this section applicable to birth certificates issued by a State shall also apply to birth certificates issued by a local government in the State. It shall be the responsibility of the State to ensure that local governments in the State comply with the minimum standards. 
(b)Minimum standards for Federal recognition 
(1)Minimum standards for federal use 
(A)In generalBeginning 3 years after the date of the enactment of this Act, a Federal agency may not accept, for any official purpose, a birth certificate issued by a State to any person unless the State is meeting the requirements of this section. 
(B)State certificationsThe Secretary of Homeland Security shall determine whether a State is meeting the requirements of this section based on certifications made by the State to the Secretary. Such certifications shall be made at such times and in such manner as the Secretary, in consultation with the Secretary of Health and Human Services, may prescribe by regulation. 
(2)Minimum document standardsTo meet the requirements of this section, a State shall include, on each birth certificate issued to a person by the State, the use of safety paper, the seal of the issuing custodian of record, and such other features as the Secretary of Homeland Security may determine necessary to prevent tampering, counterfeiting, and otherwise duplicating the birth certificate for fraudulent purposes. The Secretary may not require a single design to which birth certificates issued by all States must conform. 
(3)Minimum issuance standards 
(A)In generalTo meet the requirements of this section, a State shall require and verify the following information from the requestor before issuing an authenticated copy of a birth certificate: 
(i)The name on the birth certificate. 
(ii)The date and location of the birth. 
(iii)The mother’s maiden name. 
(iv)Substantial proof of the requestor’s identity. 
(B)Issuance to persons not named on birth certificateTo meet the requirements of this section, in the case of a request by a person who is not named on the birth certificate, a State must require the presentation of legal authorization to request the birth certificate before issuance. 
(C)Issuance to family membersNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services and the States, shall establish minimum standards for issuance of a birth certificate to specific family members, their authorized representatives, and others who demonstrate that the certificate is needed for the protection of the requestor’s personal or property rights. 
(D)WaiversA State may waive the requirements set forth in clauses (i) through (iii) of subparagraph (A) in exceptional circumstances, such as the incapacitation of the registrant. 
(E)Applications by electronic meansTo meet the requirements of this section, for applications by electronic means, through the mail or by phone or fax, a State shall employ third party verification, or equivalent verification, of the identity of the requestor. 
(F)Verification of documentsTo meet the requirements of this section, a State shall verify the documents used to provide proof of identity of the requestor. 
(4)Other requirementsTo meet the requirements of this section, a State shall adopt, at a minimum, the following practices in the issuance and administration of birth certificates: 
(A)Establish and implement minimum building security standards for State and local vital record offices. 
(B)Restrict public access to birth certificates and information gathered in the issuance process to ensure that access is restricted to entities with which the State has a binding privacy protection agreement. 
(C)Subject all persons with access to vital records to appropriate security clearance requirements. 
(D)Establish fraudulent document recognition training programs for appropriate employees engaged in the issuance process. 
(E)Establish and implement internal operating system standards for paper and for electronic systems. 
(F)Establish a central database that can provide interoperative data exchange with other States and with Federal agencies, subject to privacy restrictions and confirmation of the authority and identity of the requestor. 
(G)Ensure that birth and death records are matched in a comprehensive and timely manner, and that all electronic birth records and paper birth certificates of decedents are marked deceased. 
(H)Cooperate with the Secretary of Homeland Security in the implementation of electronic verification of vital events under subsection (d). 
(c)Establishment of electronic birth and death registration systemsIn consultation with the Secretary of Health and Human Services and the Commissioner of Social Security, the Secretary of Homeland Security shall take the following actions: 
(1)Work with the States to establish a common data set and common data exchange protocol for electronic birth registration systems and death registration systems. 
(2)Coordinate requirements for such systems to align with a national model. 
(3)Ensure that fraud prevention is built into the design of electronic vital registration systems in the collection of vital event data, the issuance of birth certificates, and the exchange of data among government agencies. 
(4)Ensure that electronic systems for issuing birth certificates, in the form of printed abstracts of birth records or digitized images, employ a common format of the certified copy, so that those requiring such documents can quickly confirm their validity. 
(5)Establish uniform field requirements for State birth registries. 
(6)Not later than 1 year after the date of the enactment of this Act, establish a process with the Department of Defense that will result in the sharing of data, with the States and the Social Security Administration, regarding deaths of United States military personnel and the birth and death of their dependents. 
(7)Not later than 1 year after the date of the enactment of this Act, establish a process with the Department of State to improve registration, notification, and the sharing of data with the States and the Social Security Administration, regarding births and deaths of United States citizens abroad. 
(8)Not later than 3 years after the date of establishment of databases provided for under this section, require States to record and retain electronic records of pertinent identification information collected from requestors who are not the registrants. 
(9)Not later than 6 months after the date of the enactment of this Act, submit to Congress, a report on whether there is a need for Federal laws to address penalties for fraud and misuse of vital records and whether violations are sufficiently enforced. 
(d)Electronic verification of vital events 
(1)Lead agencyThe Secretary of Homeland Security shall lead the implementation of electronic verification of a person’s birth and death. 
(2)RegulationsIn carrying out paragraph (1), the Secretary shall issue regulations to establish a means by which authorized Federal and State agency users with a single interface will be able to generate an electronic query to any participating vital records jurisdiction throughout the United States to verify the contents of a paper birth certificate. Pursuant to the regulations, an electronic response from the participating vital records jurisdiction as to whether there is a birth record in their database that matches the paper birth certificate will be returned to the user, along with an indication if the matching birth record has been flagged deceased. The regulations shall take effect not later than 5 years after the date of the enactment of this Act. 
(e)Grants to states 
(1)In generalThe Secretary of Homeland Security may make grants to States to assist the States in conforming to the minimum standards set forth in this section. 
(2)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Homeland Security for each of the fiscal years 2006 through 2009 such sums as may be necessary to carry out this section. 
(f)Authority 
(1)Participation with federal agencies and 25 statesAll authority to issue regulations, certify standards, and issue grants under this section shall be carried out by the Secretary of Homeland Security, with the concurrence of the Secretary of Health and Human Services and in consultation with State vital statistics offices and appropriate Federal agencies. 
(2)Extensions of deadlinesThe Secretary of Homeland Security may grant to a State an extension of time to meet the requirements of subsection (b)(1)(A) if the State provides adequate justification for noncompliance. 
(g)RepealSection 7211 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) is repealed. 
219.Maximum period of validity for State licenses and identification documentsSection 202(d)(10) of the REAL ID Act of 2005 (division B of Public Law 109–13) is amended by striking 8 years and inserting 5 years. 
220.Establishment of immigration and customs field office in Tulsa, Oklahoma 
(a)FindingsCongress finds the following: 
(1)On July 17, 2002, 18 illegal immigrants, including 3 minors, were taken into custody by the Tulsa County Sheriff’s Department and later released by the former Immigration and Naturalization Service. 
(2)On August 13, 2002, an immigration task force meeting convened in Tulsa, Oklahoma, with the goal of bringing together local law enforcement and the Immigration and Naturalization Service to open a dialogue to find effective ways to better enforce Federal immigration laws in the first District of Oklahoma. 
(3)On January 22, 2003, 4 new agents were hired at the Immigration and Naturalization Service office in Oklahoma City. 
(4)On January 30, 2003, 6 new special agents were added to the staff of the Immigration and Naturalization Service’s Oklahoma office. 
(5)On September 22, 2004, U.S. Immigration and Customs Enforcement authorized the release of 18 possible illegal aliens that were in the custody of the City of Catoosa, Oklahoma Policy Department. Catoosa Police stopped a stuck carrying 18 persons, including children, in the early morning hours. Only 2 of the detainees produced identification. One adult was arrested on drug possession charges, while the remaining individuals were released. 
(6)There is 1 U.S. Immigration and Customs Enforcement Office of Investigations in Oklahoma, which is located in Oklahoma City and has 12 agents serving 3,500,000 people. 
(7)Interstate Highways I-44 and U.S.–75 are major roads through Tulsa, Oklahoma, and serve for the transportation of illegal immigrants to all areas of the United States. 
(8)The establishment of a U.S. Immigration and Customs Enforcement Office of Investigations field office in Tulsa, Oklahoma, will help enforce Federal immigration laws in eastern Oklahoma. 
(9)There are 7 Drug Enforcement Administration agents, and an estimated 22 Federal Bureau of Investigation agents, headquartered in Tulsa, Oklahoma, while no U.S. Immigration and Customs Enforcement agents are located in Tulsa, Oklahoma. 
(b)Establishment of Tulsa Field OfficeNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall, subject to the availability of appropriated funds, establish a U.S. Immigration and Customs Enforcement of Investigations field office in Tulsa, Oklahoma.  
BReversing Unlawful Migration  
221.Mandatory employment authorization verification 
(a)Renaming of basic pilot programThe basic pilot program established under section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is hereby renamed the Employment Authorization Status Instant Check or EASI Check system. 
(b)Permanent operation of the programThe EASI Check system shall continue in operation permanently and shall not terminate. 
(c)Mandatory use of EASI check system 
(1)In generalSubject to paragraphs (2) and (3), every person or other entity that hires one or more individuals for employment in the United States shall verify through the EASI Check system that each such individual is authorized to work in the United States. 
(2)Select entities required to use easi check system immediatelyThe following entities must satisfy the requirement in paragraph (1) by not later than one year after the date of the enactment of this Act: 
(A)Federal agenciesEach department and agency of the Federal Government; 
(B)Federal contractorsA contractor that— 
(i)has entered into a contract with the Federal Government to which section 2(b)(1) of the Service Contract Act of 1965 (41 U.S.C. 351(b)(1)) applies, and any subcontractor under such contract; or 
(ii)has entered into a contract exempted from the application of such Act by section 6 of such Act (41 U.S.C. 356), and any subcontractor under such contract. 
(C)Larger employers in certain industriesAn employer that employs more than 50 individuals in the United States in any of the following industries, as defined by the Secretary of Labor: 
(i)Agriculture. 
(ii)Meat packing. 
(iii)Construction. 
(iv)Leisure and hospitality. 
(3)Phasing-in for other employers 
(A)2 years for employers of 20 or moreEntities that employ 20 or more individuals in the United States in any industry must satisfy the requirement in paragraph (1) by not later than two years after the date of the enactment of this Act. 
(B)3 years for all employersAll entities that employ one or more individuals in the United States must satisfy the requirement in paragraph (1) by not later than three years after the date of the enactment of this Act. 
(4)Verifying employment authorization of current employeesEvery person or other entity that employs one or more persons in the United States shall verify through the EASI Check system by no later than four years after enactment that each employee is authorized to work in the United States. 
(5)DefenseAn employer who establishes that the employer complied in good faith with the requirements in paragraphs (1) and (4) shall not be liable for hiring an unauthorized alien, if— 
(A)such hiring occurred due to an error in the EASI Check system that was unknown to the employer at the time of such hiring; and 
(B)the employer terminates the employment of the alien upon being informed of the error. 
(6)Sanctions for noncomplianceThe failure of an employer to comply with the requirements in paragraph (1) or (4) shall— 
(A)be treated as a violation of section 274A(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(1)(B)) with respect to each individual whose employment authorization status was not verified; and 
(B)create a rebuttable presumption that the employer has violated section 274A(a)(1)(A) of such Act. 
(7)Voluntary participation of employers not immediately subject to requirementNothing in this subsection shall be construed as preventing a person or other entity that is not immediately subject to the requirement of paragraph (1) pursuant to paragraph (2) or (3) from voluntarily using the EASI Check system to verify the employment authorization of new hires, current employees, or both. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be required to carry out this section. 
222.Employer sanctions 
(a)Increase in penalty for violationsSubsection 274A(e)(4) of the Immigration and Nationality Act (8 U.S.C. 1324a(e)(4)) is amended— 
(1)in subparagraph (A)(i), by striking not less than $250 and not more than $2,000 and inserting $5,000; 
(2)in subparagraph (A)(ii), by striking not less than $2,000 and not more than $5,000 and inserting $10,000; 
(3)in subparagraph (A)(iii), by striking not less than $3,000 and not more than $10,000 and inserting $25,000; and 
(4)in subparagraph (B), by striking clause (i) and redesignating clause (ii) as clause (i). 
(b)Enforcement through limitation on H nonimmigrant petitionsSubsection 274A(e) of such Act (8 U.S.C. 1324a(e)) is further amended by adding at the end the following: 
 
(10)Limitation on H nonimmigrant petitionsAny person or entity found in violation of subsection (a)(1)(A) or (a)(2) shall be ineligible for a period of 5 years following the first offense, and permanently following the second offense, to petition for a nonimmigrant described in section 101(a)(15)(H).. 
(c)Increase in criminal penaltySection 274A(f)(1) of such Act (8 U.S.C. 1324a(f)(1)) is amended to read as follows: 
 
(1)Criminal penaltyAny person or entity which engages in a pattern or practice of violations of subsection (a)(1)(A) or (a)(2) shall be fined not more than $25,000 for each unauthorized alien with respect to whom such a violation occurs, imprisoned for not less than one year, or both, notwithstanding the provisions of any other Federal law relating to fine levels.. 
223.Limited duration social security account numbers for nonimmigrants 
(a)Temporary social security cards for nonimmigrantsSection 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended by inserting after the first sentence the following: Social security cards issued to aliens who are not lawful permanent residents, but who are authorized to engage in employment in the United States, shall bear on their face an expiration date that coincides with the expiration of the alien’s permission to be employed in the United States. The social security account numbers on such cards shall not be valid to prove work authorization, either through the EASI Check system or otherwise, following their expiration..  
(b)Timing of issuance to aliensSubclause (I) of section 205(c)(2)(B)(i) of the Social Security Act (42 U.S.C. 405(c)(2)(B)(i)(I)) is amended to read as follows: 
 
(I)to aliens at the time of their lawful admission to the United States for or adjustment of status to— 
(aa)permanent residence; or 
(bb)temporary or other short-term residence in a category that permits them to engage in employment in the United States, except that these aliens shall be issued the social security cards described in the second sentence of subparagraph (G);. 
224.Mandatory notification of social security account number mismatches and multiple uses 
(a)Notification of mismatched name and social security account numberThe Commissioner of Social Security shall notify on an annual basis each United States employer with one or more employees whose social security account number does not match the employee’s name or date of birth in the Commissioner’s records. Such notification shall instruct employers to notify listed employees that they have 10 business days to correct the mismatch with the Social Security Administration or the employer will be required to terminate their employment. The notification also shall inform employers that they may not terminate listed employees prior to the close of the 10-day period. 
(b)Notification of multiple uses of individual social security account numbersPrior to crediting any individual with concurrent earnings from more than one employer, the Commissioner of Social Security shall notify the individual that earnings from two or more employers are being reported under the individual’s social security account number. Such notice shall include, at a minimum, the name and location of each employer and shall direct the individual to contact the Social Security Administration to present proof that the individual is the person to whom the social security account number was issued and, if applicable, to present a pay stub or other documentation showing that such individual is employed by both or all employers reporting earnings to that social security account number. 
225.No social security credit for work performed while unlawfully presentSections 214(c)(1) and 223(a)(1)(C)(i) of the Social Security Act (42 U.S.C. 414(c)(1), 423(a)(1)(C)(i)), as added by section 211 of the Social Security Protection Act of 2004 (Public Law 108–203), are each amended by striking at the time of assignment, or at any later time and inserting at the time any such quarters of coverage are earned. 
226.Reducing individual taxpayer identification number abuse 
(a)Modified IT IN format and lawful presence requirement 
(1)In generalSection 6109(c) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(c)Requirement of information 
(1)In generalFor purposes of this section, the Secretary is authorized to require such information as may be necessary to assign an identifying number of any person. 
(2)Separate from social security account numbersAny identifying number assigned by the Secretary shall be comprised of a sequence of numerals and dashes that is visually distinguishable from and will not be mistaken for a social security account number. 
(3)Verification of status for aliensPrior to issuing any identifying number, the Secretary shall verify with the Department of Homeland Security that the applicant for such number is lawfully present in the United States.. 
(2)Effective dateSection 6109(c)(2) of the Internal Revenue Code of 1986, as added by paragraph (1), shall take effect no later than 30 days after the date of enactment of this Act. 
(b)Information sharing 
(1)In generalSection 6103(i)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(D)Possible violations of Federal immigration lawThe Secretary shall disclose in electronic format to the Secretary of Homeland Security the taxpayer identity (as defined in subsection (b)(6)) of each taxpayer who has been assigned an individual taxpayer identification number. The Secretary of Homeland Security may disclose such information to officers and employees of the Department to the extent necessary to enforce Federal immigration laws.  
(2)Effective dateThe Secretary of the Treasury shall disclose information under the amendment made by paragraph (1) not later than 60 days after the date of the enactment of this Act. 
227.Limited eligibility for tax credits and refundsNotwithstanding any other provision of law, an individual who submits to the Internal Revenue Service an income tax return that relies on an individual taxpayer identification number in lieu of a social security account number shall not be eligible for any tax credit or refund, including the earned income tax credit under section 32 of the Internal Revenue Code of 1986. 
228.Penalty for failure to file correct information returns 
(a)Most egregious noncompliant employersSection 6721 of the Internal Revenue Code is amended— 
(1)by striking subsections (b), (c), and (d); 
(2)by redesignating subsection (e) as subsection (b); and 
(3)by adding at the end the following new subsection: 
 
(c)Penalty for egregious noncompliance employersThe Secretary shall assess the maximum allowable penalties on each employer designated in any taxable year by the Social Security Administration as one of the most egregious non-compliant employers.. 
(b)Standard compliance program 
(1)In generalNo later than 60 days after the date of enactment of this Act, the Secretary of the Treasury, in consultation with the Commissioner of Social Security and the Secretary of Homeland Security, shall implement a regularly scheduled program for proposing, assessing, and collecting penalties from the filers of incorrect information returns under the Internal Revenue Code of 1986. 
(2)ReportThe Secretary of the Treasury shall report to Congress no later than 180 days after the date of enactment of this Act on the results of the program required in paragraph (1). Such report shall include at least the following: 
(A)The total number of filers who submitted incorrect information returns. 
(B)The number of incorrect information returns submitted by such filers. 
(C)The total amount of penalties proposed, assessed and collected through the program. 
(D)The number of waivers granted to filers of incorrect information returns. 
229.Adjustment of statusSection 245 of the Immigration and Nationality Act (8 U.S.C. 1255) is amended— 
(1)by striking subsections (a) through (i) and subsection (k); 
(2)by redesignating subsection (j) as subsection (b); 
(3)in subsection (l)— 
(A)in paragraph (1), by striking , in the opinion of the Attorney General,; 
(B)in paragraph (1)(C)(ii), by striking , or and inserting , and; 
(C)in paragraph (4), by striking may waive and all that follows and inserting may waiver the application of paragraphs (1) and (4) of section 212(a); 
(D)in paragraph (5), by inserting before the period at the end the following: and the Secretary of State shall reduce by one the number of visas authorized to be issued under sections 201(e) and 203(c) for the fiscal year then current; and 
(E)by redesignating subsection (l) as subsection (c); 
(4)in subsection (m)— 
(A)by amending paragraph (1)(B) to read as follows: 
 
(B)the alien would suffer extreme hardship if removed from the United States.; 
(B)in paragraph (4), by inserting before the period at the end the following: and the Secretary of State shall reduce by one the number of visas authorized to be issued under sections 201(c) and 203(a)(4) for the fiscal year then current; and 
(C)by redesignating subsection (m) as subsection (d); 
(5)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and 
(6)by inserting before subsection (b) (as so redesignated) the following: 
 
(a)In generalThe Secretary of Homeland Security may not adjust the status of any alien to that of an alien lawfully admitted for permanent residence except as authorized by subsections (b), (c), and (d) of this section and by section 209.. 
230.Revocation of temporary status 
(a)Termination of asylumSection 208(c)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(c)(2)) is amended by striking may be terminated if the Attorney General and inserting shall be terminated if the Secretary of Homeland Security. 
(b)Aliens eligible for temporary protected statusSection 244(c) of such Act (8 U.S.C. 1254a(c)) is amended— 
(1)in paragraph (3)(B)— 
(A)by striking except as provided in paragraph (4) and permitted in subsection (f)(3),; and 
(B)by inserting before the comma at the end the following: , except where a brief trip abroad is required by emergency and is authorized prior to the alien’s travel by the Secretary of Homeland Security or is due to extenuating circumstances outside the control of the alien; and 
(2)by striking paragraph (4) and redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively. 
(c)Benefits and status during period of temporary protected statusSection 244(f) of such Act (8 U.S.C. 1254a(f)) is amended— 
(1)by adding and at the end of paragraph (2); 
(2)by striking paragraph (3); and 
(3)by redesignating paragraph (4) as paragraph (3). 
231.Repeal of amnesty provision 
(a)In generalSection 249 of the Immigration and Nationality Act (8 U.S.C. 1259) is repealed. 
(b)Clerical amendmentThe table of contents for the Immigration and Nationality Act is amended by striking the item relating to section 249. 
232.Penalties for violations of Federal immigration laws by States and localities 
(a)Preferential treatment of aliens not lawfully present for higher education benefitsSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Pub. Law 104–208) is amended— 
(1)in subsection (a), by inserting or graduation from a high school in the United States after on the basis of residence; and 
(2)by adding at the end the following: 
 
(c)Annual reportThe Attorney General shall report annually to Congress on which, if any, post-secondary educational institutions are providing benefits in contravention of this section. 
(d)Limitation on Federal financial assistanceNo Federal agency shall provide any grant, reimbursement, or other financial assistance to any post-secondary educational institution determined under subsection (c) to be providing benefits in contravention of this section. Any funds withheld under this subsection shall be reallocated among qualifying educational institutions that are in compliance with subsection (a).. 
(b)Non-cooperation by states and localitiesSection 241(i) of the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended by adding at the end the following: 
 
(7)Prior to entering into a contractual arrangement with a State or political subdivision under paragraph (1), the Attorney General shall determine whether such State or political subdivision has in place any formal or informal policy that violates section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373). The Attorney General shall not enter into a contractual arrangement with, or allocate any of the funds made available under this section to, any State or political subdivision with a policy that violates such section.. 
233.Clarification of inherent authority of State and local law enforcementNotwithstanding any other provision of law and reaffirming the existing inherent authority of States, law enforcement personnel of a State or a political subdivision of a State have the inherent authority of a sovereign entity to apprehend, arrest, detain, or transfer to Federal custody aliens in the United States (including the transportation of such aliens across State lines to detention centers), in the enforcement of the immigration laws of the United States. This State authority has never been displaced or preempted by Congress. 
234.USICE response to requests for assistance from State and local law enforcement 
(a)In generalTitle II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by inserting after section 240C the following new section: 
 
240D.Custody of illegal aliens 
(a)If the chief executive officer of a State (or, if appropriate, a political subdivision of the State) exercising authority with respect to the apprehension of an illegal alien submits a request to the Secretary of Homeland Security that the alien be taken into Federal custody, the Secretary of Homeland Security— 
(1)shall— 
(A)not later than 48 hours after the conclusion of the State charging process or dismissal process, or if no State charging or dismissal process is required, not later than 48 hours after the illegal alien is apprehended, take the illegal alien into the custody of the Federal Government and incarcerate the alien; or 
(B)request that the relevant State or local law enforcement agency temporarily incarcerate or transport the illegal alien for transfer to Federal custody; and 
(2)shall designate a Federal, State, or local prison or jail or a private contracted prison or detention facility within each State as the central facility for that State to transfer custody of the criminal or illegal aliens to the Department of Homeland Security. 
(b)The Department of Homeland Security shall reimburse States and localities for all reasonable expenses, as determined by the Secretary of Homeland Security, incurred by a State or locality in the incarceration and transportation of an illegal alien as described in subparagraphs (A) and (B) of subsection (a)(1). Compensation provided for costs incurred under such subparagraphs shall be the average cost of incarceration of a prisoner in the relevant State, as determined by the chief executive officer of a State (or, as appropriate, a political subdivision of the State) plus the cost of transporting the criminal or illegal alien from the point of apprehension, to the place of detention, and to the custody transfer point if the place of detention and place of custody are different. 
(c)The Secretary of Homeland Security shall ensure that illegal aliens incarcerated in Federal facilities pursuant to this section are held in facilities which provide an appropriate level of security. 
(d) 
(1)In carrying out this section, the Secretary of Homeland Security may establish a regular circuit and schedule for the prompt transfer of apprehended illegal aliens from the custody of States and political subdivisions of States to Federal custody. 
(2)The Secretary of Homeland Security may enter into contracts with appropriate State and local law enforcement and detention officials to implement this section. 
(e)For purposes of this section, the term illegal alien means an alien who— 
(1)entered the United States without inspection or at any time or place other than that designated by the Secretary of Homeland Security; 
(2)was admitted as a nonimmigrant and who, at the time the alien was taken into custody by the State or a political subdivision of the State, had failed to— 
(A)maintain the nonimmigrant status in which the alien was admitted or to which it was changed under section 248; or 
(B)comply with the conditions of any such status; 
(3)was admitted as an immigrant and has subsequently failed to comply with the requirements of that status; or 
(4)failed to depart the United States under a voluntary departure agreement or under a final order of removal.. 
(b)Authorization of appropriations for the detention and transportation to federal custody of aliens not lawfully presentThere is authorized to be appropriated $500,000,000 for the detention and removal of aliens not lawfully present in the United States under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) for fiscal year 2006 and each subsequent fiscal year. 
235.Basic immigration enforcement training for State, local, and tribal law enforcement officers 
(a)Demonstration project 
(1)In generalCameron University, located in Lawton, Oklahoma, shall establish and implement a demonstration project (in this section referred to as the demonstration project) to assess the feasibility of establishing a nationwide e-learning training course, covering basic immigration law enforcement issues, to be used by State, local, and tribal law enforcement officers in order to improve and enhance their ability, during their routine course of duties, to assist Federal immigration officers in the enforcement of Federal immigration laws. 
(2)Project Director responsibilities The Project Director charged with establishing and implementing the demonstration project shall do the following: 
(A)The Project Director shall develop an on-line, e-learning website to provide State, local, and tribal law enforcement officers access to the e-learning training course. Such website shall— 
(i)have the capability to enroll officers in the e-learning training course, record officers’ performance on the course, and track officers’ proficiency in learning the course’s concepts; 
(ii)ensure a high level of security; and 
(iii)encrypt personal and sensitive information. 
(B)The Project Director shall develop an e-learning training course, which entails no more than four hours of training, is accessible through the on-line, e-learning website under subparagraph (A), and covers both the basic principles and practices of immigration law and the policies that relate to the enforcement of immigration laws. The e-learning training course shall— 
(i)include, but not be limited to, instruction about employment-based and family-based immigration, the various types of nonimmigrant visas, the differences between immigrant and nonimmigrant status, the differences between lawful and unlawful presence, the criminal and civil consequences of unlawful presence, the various grounds for removal, the types of false identification that illegal and criminal aliens commonly use, the common methods of alien smuggling and groups that commonly participate in alien smuggling rings, the inherent legal authority of local law enforcement officers to enforce federal immigration laws, and detention and removal procedures, including expeditious removal; and 
(ii)incorporate content similar to that covered in the four-hour training course the Immigration and Naturalization Service provided to all Alabama State Troopers in 2003 (in addition to, and separate from, the training given pursuant to the State’s section 287(g) agreement). 
(C)The Project Director shall assess the feasibility of expanding to State, local, and tribal law enforcement agencies throughout the nation the on-line, e-learning website, including the e-learning training course, by using on-line technology.   
(b)Period of projectThe Project Director shall carry out the demonstration project for a one-year period beginning 90 days after the date of the enactment of this Act. 
(c)Location of project 
(1)States coveredThe Project Director shall carry out the demonstration project by enrolling in the e-learning training course State, local, and tribal law enforcement officers from Alabama, Colorado, Florida, Oklahoma, and Texas, and from at least one, but not more than three, other additional States. 
(2)Number of officersA total of 100,000 officers shall have access to, enroll in, and complete the e-learning training course provided under the demonstration project. 
(3)ApportionmentThe number of officers who are selected to participate in the demonstration project shall be apportioned according to the State populations of the participating States. 
(4)SelectionParticipation in the demonstration project shall— 
(A)be equally apportioned between State, county, and municipal law enforcement agency officers; 
(B)include, when practicable, a significant subset of tribal law enforcement officers; and 
(C)include officers from urban, rural, and highly rural areas. 
(5)Limitation on participationOfficers shall be ineligible to participate in the demonstration project if they are employed by a State, local, or tribal law enforcement agency that has in effect a statute, policy, or practice that prohibits its law enforcement officers from cooperating with Federal immigration enforcement agents (or if the State, local, or tribal law enforcement agency is otherwise in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a)). 
(d)Demonstration project requirements 
(1)The e-learning training course provided under the demonstration project shall be accessible through the secure, encrypted on-line, e-learning website, within 90 days of the date of the enactment of this Act, and recruitment of participants shall begin immediately, and occur concurrently, with the e-learning training course’s establishment and implementation. 
(2)The law enforcement officers selected to participate in the e-learning training course provided under the demonstration project shall undergo standard vetting procedures, pursuant to the Federal Law Enforcement Training Center Distributed Learning Program, to ensure that each individual is a bona fide law enforcement officer. 
(3)The law enforcement officers selected to participate in the e-learning training course provided under the demonstration project shall be granted continuous access, throughout the demonstration project’s one-year period, to on-line course material and to other training and reference resources accessible through the on-line, e-learning website.  
(e)Report 
(1)In generalNot later than the end of the one-year period described in subsection (b), the Project Director shall transmit to the Committees on the Judiciary and on Homeland Security of the Senate and the House of Representatives a report about the e-learning training course completed by State, local, and tribal law enforcement officers through the demonstration project. 
(2)Matters to be includedThe report under paragraph (1) shall include the following: 
(A)An estimate of the cost savings realized by offering training through the e-learning training course as opposed to offering similar training through the residential classroom method. 
(B)An estimate of the difference between the 100,000 law enforcement officers who received training through the e-learning training course and the number of law enforcement officers who could have received training through the residential classroom method in the same one-year period. 
(C)The effectiveness of the e-learning training course with respect to student-officer performance. 
(D)The convenience accorded to student-officers with respect to their ability to access the e-learning training course at their own convenience and to return to the on-line, e-learning website for refresher training and reference. 
(E)The ability of the on-line, e-learning website to safeguard the student officers’ private and personal information while providing supervisors with appropriate information about student performance and course completion. 
(f)Expansion of program 
(1)In generalFollowing the completion of the demonstration project, the Department of Homeland Security shall continue to make available the on-line, e-learning website and the e-learning training course, enroll in the e-learning training course 100,000 new State, local, and tribal law enforcement officers annually, and consult with Congress regarding the addition, substitution, or removal of participating States. 
(2)Limitation on participationOfficers shall be ineligible to participate in the expansion of this program if they are employed by a State, local, or tribal law enforcement agency that has in effect a statute, policy, or practice that prohibits its law enforcement officers from cooperating with Federal immigration enforcement agents (or if the State, local, or tribal law enforcement agency is otherwise in contravention of section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a)). 
(g)Authorization of appropriationsThere are authorized to be appropriated $3,000,000 in fiscal year 2006 to carry out this section. Funds appropriated under this subsection shall remain available until expended. There are authorized to be appropriated in each subsequent fiscal year such sums as are necessary to continue to operate, promote, and recruit participants for the demonstration project and expansion program under this section. 
IIIRevision of Federal Reimbursement of Emergency Health Care Services Furnished to Illegal Aliens 
301.Revision of Federal reimbursement of emergency health care services furnished to illegal aliens 
(a)Elimination of funding limitations; extension of appropriations through fiscal year 2011Subsection (a) of section 1011 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is amended— 
(1)by striking for each of fiscal years 2005 through 2008 and inserting for fiscal year 2005; and 
(2)by adding at the end the following: Out of any funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary for each of fiscal years 2006 through 2011 such sums as may be necessary for the purpose of payments to eligible providers..  
(b)Elimination of State allotmentsSuch section is further amended— 
(1)in subsection (b), by adding at the end the following new paragraph:  
 
(3)Limitation to fiscal year 2005The preceding provisions of this subsection shall only apply to fiscal year 2005.; 
(2)by amending subsection (c)(1) to read as follows: 
 
(1)Authority to make paymentsThe Secretary shall pay directly to eligible providers located in a State for the provision of eligible services to aliens described in paragraph (5) the amount described in paragraph (2) to the extent that the eligible provider was not otherwise reimbursed (through insurance or otherwise) for such services.; 
(3)in subsection (c)(2)(B), by striking If the amount and inserting For fiscal year 2005, if the amount; and 
(4)in subsection (c)(4), by striking in a State from allotments made under subsection (b) for a fiscal year. 
(c)Requirement for provision of information for hospital qualifications for fundingSubsection (c) of such section is amended by adding at the end the following new paragraph: 
 
(6)Requirement for paymentBeginning with fiscal year 2006, payment shall not be made under this section to an eligible provider with respect to services furnished to an alien described in paragraph (5) unless the provider obtains the citizenship information about the alien, and transmits such information and all other non-clinical information concerning the alien to Immigration and Customs Enforcement, not later than 72 hours after the time of discharge of the alien from the provider. . 
(d)Elimination of coverage of Mexicans with border crossing cardsSubsection (c)(5) of such section is amended by striking subparagraph (C). 
(e)Effective dateThe amendments made by this section shall apply beginning with fiscal year 2006. 
 
